DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 3 June, 2022 is acknowledged.  The traversal is on the ground(s) that the specification explains that the three groups of inventions are used together and are thus related.
This is not found persuasive because although “the blood filter assembly has useful application for removing a fat-soluble compound in blood, and is also used to separate blood components,” as argued by Applicant on p.2 of the response, it is noted that the  search required for the diverse inventions is not entirely coextensive; and inasmuch as the diverse inventions differ in structure and operation, the patentability of each would likely turn on different grounds. Consequently, the search and examination of the entire application could not be made without serious burden on the Office. Applicants have not admitted that the diverse inventions are obvious related variants; and inasmuch as the inventions are patentably distinct, the election requirement is proper. If the applicants believe that the inventions are obvious related variants of each other they should state so on the record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 6 is objected to because of the following informalities:  “lesion are” in line 2 of the claim is misspelled and should be --lesion area-- instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether “a vicinity” in line 8 is the same “vicinity” as claimed in line 2 or another new “vicinity.”, and the limitation “the body” in last line of the claim lacks antecedent basis.
Rest of the dependent claims are also rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokate et al. (US 20030171765 A1).
Regarding claim 1, Kokate discloses a treatment method ("methods of use of intravascular catheters"; [0016]) comprising: 
placing a distal end opening portion 12 ("distal portion 12"; [0018]; FIG. 3) of a first catheter 10 ("catheter 10"; [0014]; FIG. 1) at or in a vicinity of a lesion area in a blood vessel (see FIG. 3), 
the first catheter 10 comprising a proximal end opening portion 18 ("proximal end 18"; [0014]; FIG. 1) and a lumen 22 ("first collection lumen 22"; [0015]; FIG. 1) extending between and communicating the distal end opening portion and the proximal end opening portion (see Annotated FIG. 1); 
drawing into the distal end opening portion 12 of the first catheter 10 a fat-soluble compound 42 ("vulnerable plaque 42"; [0018]; FIG. 5; NOTE: plaque inherently comprises of lipids, including cholesterol, which is a fat-soluble compound) released into the blood vessel as a result of the placing of the distal end opening portion of the first catheter at or in a vicinity of a lesion area in a blood vessel ("arrows 46 illustrate the movement of urged core material 44 towards collection ports 24 and 28 proximal of balloon 20. Suction means, applied at the proximal end of collection lumens 22 and 26 and in fluid communication with respective collection ports 24 and 28, could extract core material 44 proximal of balloon 20"; [0019]; see FIG. 5); and 
conveying the fat-soluble compound 42 ("Plaque, a thickening in the arterial vessel wall results from the accumulation of cholesterol"; [0003]) that has been drawn into the distal end opening portion of the first catheter along the lumen to the proximal end opening portion of the first catheter so that the fat-soluble compound passes through the proximal end opening portion of the first catheter and is removed from the body ("proximal ends of the collection lumens fluidly coupled to a suction means for extracting the core material urged from the vulnerable plaque, thrombi, debris, etc. from inside the lumen of the blood vessel"; [0006]; see FIG. 1).

    PNG
    media_image1.png
    338
    794
    media_image1.png
    Greyscale

Annotated FIG. 1

Regarding claim 2, Kokate discloses, as best understood, treatment method according to claim 1, further comprising: 
introducing a distal end of a second catheter 14 ("elongated shaft 14"; [0014]; FIG. 1) into the lumen of the first catheter 10 (see FIG. 5) and 
moving the second catheter along the lumen of the first catheter to position the second catheter at the lesion area ("positioning the balloon proximate one or more vulnerable plaque"; [0007]; see FIG. 5), 
the second catheter 14 comprising 
a treatment portion 30 ("engagement surface 30"; [0014]; FIG. 5), 
a distal end opening portion ("distal end of lumen 15"; [0020]; FIG. 5), 
a proximal end opening portion ("proximal end of lumen 15"; [0020]) and 
a lumen 15 ("lumen 15"; [0020]; FIG. 5) extending between and communicating the distal end opening portion of the second catheter and the proximal end opening portion of the second catheter ("lumen 15, having a proximal end and a distal end"; [0020]); 
operating the treatment portion of the second catheter after positioning the second catheter at the lesion area to treat the lesion area and release the fat-soluble compound ("balloon 20, when inflated, and engagement surface 30 thereof is adapted for engaging both the inner wall of the lumen of blood vessel 40 and the one or more vulnerable plaque 42. With balloon 20 thus configured, vulnerable plaque 42 may be ruptured proximal of inflated balloon 20 urging core material 44 from vulnerable plaque 42"; [0019]; FIG. 5); and 
drawing into the distal end opening portion of the second catheter the fat-soluble compound released by the operating of the treatment portion ("Arrows 48 show distal movement of urged core material 44 towards third collection port 13"; [0020]; FIG. 5), 
conveying the fat-soluble compound that has been drawn into the distal end opening portion of the second catheter along the lumen of the second catheter to the proximal end opening portion of the second catheter so that the fat-soluble compound passes through the proximal end opening portion of the second catheter and is removed from the body ("Suction means applied at the proximal end of lumen 15 and in fluid communication with collection port 13 could be used for extracting core material 44 from the lumen of blood vessel 40 distal of balloon 20"; [0020]; FIG. 5).
Regarding claim 3, Kokate discloses wherein the fat-soluble compound 42 is a cholesterol crystal ("Plaque, a thickening in the arterial vessel wall results from the accumulation of cholesterol"; [0003]. Note: plaque of cholesterol inherently is in the solid form which is equivalent to crystal form) released from the lesion area.
Regarding claim 5, Kokate discloses the first catheter is a guiding catheter ("lumen 15 may be replaced by two distinctly separate lumens, one serving as a guidewire lumen and the other specifically functioning as a collection lumen"; [0022]) and further comprising advancing the guiding catheter along a guide wire to place the distal end opening portion of the guiding catheter at or in the vicinity of the lesion area (see FIG. 5).
Regarding claim 6, Kokate discloses expanding a balloon located at the lesion area to cause the balloon to contact the lesion are and produce the fat-soluble compound ("balloon 20, when inflated, and engagement surface 30 thereof is adapted for engaging both the inner wall of the lumen of blood vessel 40 and the one or more vulnerable plaque 42. With balloon 20 thus configured, vulnerable plaque 42 may be ruptured proximal of inflated balloon 20 urging core material 44 from vulnerable plaque 42"; [0019]; FIG. 5).
Regarding claim 7, Kokate discloses advancing the balloon to the lesion area in the blood vessel ("Balloon 20, located about distal portion 12 of catheter 10, may be positioned proximate of vulnerable plaque 42"; [0019]; FIG. 5) while the distal end opening portion 12 of the first catheter 10 is positioned at or in the vicinity of the lesion area in the blood vessel (see FIG. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kokate et al. in view of Cottone et al. (US 20190009063 A1).
Regarding claim 4, Kokate discloses the first catheter is a guiding catheter (see rejection discussion for claim 5 above). Kokate fails to disclose the second catheter is a drug-coated balloon catheter, and the fat-soluble compound contains at least one of paclitaxel crystals, everolimus crystals, biolimus crystals, sirolimus crystals, and tacrolimus crystals that flow out of the lesion area when the lesion area is treated.
However, Cottone teaches a coronary angioplasty wherein the catheter is a drug-coated balloon catheter ("inflatable balloon can be an angioplasty balloon which is positioned on a catheter or other flexible shaft device. The balloon is coated with at least one pharmaceutically active agent"; [0008]), and the fat-soluble compound contains at least one of everolimus crystals, biolimus crystals, sirolimus crystals, and tacrolimus crystals ("balloon segment of the catheter is encapsulated, coated or otherwise provided with at least one therapeutic or pharmaceutically active agent such as everolimus, tacrolimus, sirolimus, zotarolimus, biolimus, rapamycin or an equivalent active pramaceutical ingredient, which is encapsulated or suspended in a biocompatible matrix"; [0025]; “pharmaceutically active agent may be in the form of a nanoparticulate suspension, a solid lipid nanoparticle, PLGA nanoparticles or LyoCells® can be incorporated into or encapsulated in the biocompatible matrix”; [0100]) that flow out of the lesion area when the lesion area is treated (NOTE: upon the engagement of the drug-coated balloon catheter to the lesion, the pharmaceutically active agent coated on the balloon catheter would associate with the fat-soluble compound and flow out of the lesion area together). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kokate’s device such that the second catheter is a drug-coated balloon catheter, and the fat-soluble compound contains at least one of paclitaxel crystals, everolimus crystals, biolimus crystals, sirolimus crystals, and tacrolimus crystals (corresponding to each pharmaceutically active agent) that flow out of the lesion area when the lesion area is treated, as taught by Cottone, for the purpose of preventing restenosis in response to injury from angioplasty ([0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references provided on the attached PTO-892 form are considered relevant to applicant' s disclosure and are cited to further show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785